DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The disclosure provides,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 reads, “is pivotally connected the center section.”  It appears it should read, --is pivotally connected to the center section--.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Claim 30 reads, “fixed attached.”  It appears it should read, --fixedly attached--.  Appropriate correction is required.

There appear to be additional grammatical errors in the claims.  The above list is not all encompassing.  Applicant is required to proofread and correct any additional errors. (See claims 14, 23, 24, 25, 27, 30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 9,936,621. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the patented claims disclose a cultivator with a frame, tow assembly and ground wheels positionable in an operating position in front of the cultivating assembly and moved downwardly into a transport position.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 10, 15, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipate by Steinlage (7,036,604).

Regarding claims 1 and 15, Stevenson discloses a cultivator comprising:
A frame (14) having a front end and a rear end
A tow assembly (20) attached to the front end of the frame so the cultivator can be towed by a tow vehicle in a direction of travel
A cultivating assembly (discs - unnumbered) pivotally attached (via hitch/frame member 14 and leveling link 24) at a front end of the cultivating assembly to the rear end of the frame so that the cultivation assembly is pivotal around a first axis substantially perpendicular to the direction of travel of the cultivator, the cultivating assembly comprising a center section and first (40) and second (42) wing sections pivotally connected (via lift assemblies 44 and 46) to the center section wherein each of the center and wing sections have at least one carriage frame and a plurality of discs attached to the at least one carriage frame (12), each disc positioned to extend below the at least one carriage frame and come into contact with a ground surface beneath the cultivating assembly
Wherein the cultivating assembly comprises a pair of ground wheels (60,62) configured to facilitate operation of the cultivator in both a cultivating position and a transport position and positioned in front of the cultivating assembly and in contact with the ground surface when the cultivating assembly is being used to cultivate a field (column 4 lines 53-56) and below the carriage frame when in the transport position


Regarding claims 2 and 3, Steinlage discloses a finishing tool/roller (51) operatively connected to the carriage frame by a finishing tool mount and positioned behind the plurality of discs so that the finishing tool passes over the ground surface the discs have passed over when the cultivator is towed in the direction of travel.

Regarding claims 4-6, each disc is attached to the carriage frame by a disc arm and biasing member (unnumbered spring members) and there is a single arm for each disc.

Regarding claims 10, Steinlage discloses that all of the wheels of the cultivator are provided in front of the discs on the cultivator assembly.

Regarding claims 30, the pair of ground wheels are fixedly attached to be directed only in the direction of travel.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlage (7,036,604).

Regarding claims 11-14, Steinlage discloses the invention as described above, but fails to disclose the claimed dimensions of the wheels and frame members.  It would have been an obvious matter of design choice to use any desirable size/width for the wheels and/or frame members, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlage (7,036,604) in view of Achten (2013/0299204).

Regarding claims 7-9, Steinlage discloses the invention as described above, but fails to disclose a second row of cultivator discs behind the first row.  Like Steinlage, Achten also discloses a cultivator with discs followed by a finishing tool.  Unlike Steinlage, Achten discloses that there could be two rows of discs with the first row having a concavity opposite the second row.  Achten discloses that having multiple rows of discs with opposite concavities provides optimized soil flow and prevents lateral pull during cultivation (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a second row of oppositely concave discs in Steinlage as taught by Achten as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claims 16-22 and 24-29, 31, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlage (7,036,604) in view of Peterson (3,810,660).

Regarding claims 16-19, Steinlage discloses the invention as described above, but fails to disclose that the center section can fold upwardly to be perpendicular to the frame and the wing frames can pivot forwardly towards the frame to be substantially perpendicular to the center section.  Like Steinlage, Peterson also discloses a folding cultivator frame with ground wheels that extend forwardly and downwardly from the front of the center frame section.  Unlike Steinlage, Peterson discloses that the center frame and wing frames are all approximately the same size and that the center section can fold upwardly to be perpendicular to the frame and the wings can then fold forwardly.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to fold the Steinlage frame as taught by Peterson to provide a compact, easily foldable frame as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 20, the combination discloses that when the cultivator is in the transport position, only the pair of ground wheels are in contact with the ground surface.

Regarding claim 21, the combination discloses that the pair of ground wheels are connected to the center section by a support member that extends forward from the center section and angles downward when in the operating position and when in the transport position the support member moves the ground wheels backwards.

Regarding claim 22, the combination discloses that the ground wheels are positioned substantially below the center section and behind the rear end of the frame when the cultivator is in the transport position (Steinlage – Figure 4).

Regarding claim 24, the combination discloses that the support member connected between each of the pair of ground wheels and the center section is pivotally connected to the center section.

Regarding claims 25 and 26, Steinlage fails to disclose a support wheel connected to each of the wing sections by support members.  Peterson discloses that the outer ends of the wing members can include additional support wheels to ensure that the wings are properly supported when in the operational position.  It would have been obvious to one of ordinary skill in the art at the time  the invention was made to include the support wheels of Peterson in the Steinlage cultivator as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).  The combination fails to disclose that the support wheels are the same size as the ground wheels.  It would have been an obvious matter of design choice to utilize support wheels that are substantially the same size as the ground wheels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 27, the combination discloses that the first support member is pivotally connected to the first wing section and the second support member is pivotally connected to the second wing section.


Regarding claim 28, the combination discloses that the center section is less than 25 feet wide and the cultivator width in the transport position is less than 25 feet wide.

Regarding claim 29, the combination discloses that the center section is angled less than vertical in the transport position (Peterson – Figure 2).

Regarding claim 31, the combination discloses that the support wheels are fixedly attached to be directed only in the direction of travel.

Regarding claim 32, the combination discloses that the combined length of the tow assembly and the frame is greater than each of the width of the first wing section and the width of the second wing section (Peterson – Figure 3). 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the appropriate Terminal Disclaimer(s) are filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671